ITEMID: 001-75317
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF CELEJEWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1963 and is at present detained in the Częstochowa Detention Centre.
5. On 7 March 2002 the applicant was arrested by the police.
6. On 7 March 2002 the Kraków District Court (Sąd Rejonowy) ordered that the applicant be detained on remand in view of the reasonable suspicion that he had committed several crimes including kidnapping for ransom and extorting protection money. Later, six other persons were detained and charged in connection with the same set of crimes.
7. On 22 May 2002 the Kraków Regional Court (Sąd Okręgowy) prolonged the applicant’s detention until 28 August 2002 considering that the strong suspicion against him of having committed the serious crimes with which he had been charged and the risk of going into hiding and tampering with evidence justified holding him in custody.
8. The applicant’s detention on remand was prolonged on 13 August and 25 November 2002.
9. On 19 February 2003 the Katowice Court of Appeal (Sąd Apelacyjny) prolonged the applicant’s detention on the grounds that there was a strong suspicion that he had committed the crimes in question, that a severe sentence of imprisonment might be imposed on him and that keeping him in custody was necessary to secure the proper course of the investigation.
10. On 7 May 2003 the Katowice Court of Appeal further prolonged the applicant’s detention considering that the grounds originally given for remanding him in custody were still valid.
11. On 14 August 2003 the Katowice Regional Prosecutor (Prokurator Okręgowy) filed a bill of indictment against the applicant and nine other persons that comprised 41 charges. The applicant was indicted on charges of having committed in total thirteen offences, including three offences while acting in an organised group.
12. The applicant’s detention was prolonged by the Katowice Regional Court on 25 August 2003. The court reiterated the grounds given previously for keeping him in custody and added:
“The strong probability that severe imprisonment may be imposed on [the applicant] creates a legal presumption that [the applicant and other accused] will obstruct the criminal proceedings.”...
13. On an unspecified date the case was transferred to the Częstochowa Regional Court.
14. On 10 February 2004 the Częstochowa Regional Court made a request under Article 263 § 4 of the Code of Criminal Procedure in which it asked the Katowice Court of Appeal to extend the applicant’s detention.
15. On 18 February 2004 the Katowice Court of Appeal allowed the request submitted by the Regional Court and prolonged the applicant’s detention until 31 October 2004. In addition to the grounds previously given – the reasonable suspicion of his having committed the offences in question and the risk of a severe sentence – the court found that the complexity of the case justified the applicant’s detention. The applicant’s appeal was dismissed on 1 April 2004.
16. On 2 June 2004 the Katowice District Court decided to detain the applicant on remand in connection with another set of criminal proceedings against him. Subsequently, the applicant was indicted in this set of proceedings. The applicant’s detention ordered in this set of proceedings had been prolonged on several occasions and the applicant remains detained on the order of this court.
17. On 22 October 2004 and 20 May 2005 the Katowice Court of Appeal further prolonged the applicant’s pre-trial detention. In the latter decision the court examined the course of the trial and found that there were no delays and that the trial court had proceeded according to the schedule. The court pointed to the particular complexity of the case involving an organised group charged with numerous offences and the substantial amount of adduced evidence. On 16 June 2005 the applicant’s appeal against this decision was dismissed.
18. On 26 October 2005 the Katowice Court of Appeal allowed another application of the Częstochowa Regional Court and prolonged the applicant’s detention until 31 December 2005. The court reiterated the reasons invoked on the previous occasions.
19. The applicant submits that he was not informed about the majority of the scheduled court sessions at which his detention on remand was prolonged, therefore he could not attend them.
20. On 20 December 2005 the Częstochowa Regional Court gave judgment. The applicant was convicted and sentenced to fourteen years’ imprisonment.
21. It appears that he lodged an appeal against the judgment and that the appellate proceedings are pending.
22. The Code of Criminal Procedure of 1997, which entered into force on 1 September 1998, defines detention on remand as one of the socalled “preventive measures” (środki zapobiegawcze). The other measures are bail (poręczenie majątkowe), police supervision (dozór policji), guarantee by a responsible person (poręczenie osoby godnej zaufania), guarantee by a social entity (poręczenie społeczne), temporary ban on engaging in a given activity (zawieszenie oskarżonego w określonej działalności) and prohibition to leave the country (zakaz opuszczania kraju).
Article 249 § 1 sets out the general grounds for imposition of the preventive measures. That provision reads:
“Preventive measures may be imposed in order to ensure the proper conduct of proceedings and, exceptionally, also in order to prevent an accused’s committing another, serious offence; they may be imposed only if evidence gathered shows a significant probability that an accused has committed an offence.”
Article 258 lists grounds for detention on remand. It provides, in so far as relevant:
“1. Detention on remand may be imposed if:
(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or when he has no permanent abode [in Poland];
(2) there is a justified fear that an accused will attempt to induce [witnesses or codefendants] to give false testimony or to obstruct the proper course of proceedings by any other unlawful means;
2. If an accused has been charged with a serious offence or an offence for the commission of which he may be liable to a statutory maximum sentence of at least 8 years’ imprisonment, or if a court of first instance has sentenced him to at least 3 years’ imprisonment, the need to continue detention to ensure the proper conduct of proceedings may be based on the likelihood that a severe penalty will be imposed.”
The Code sets out the margin of discretion as to the continuation of a specific preventive measure. Article 257 reads, in so far as relevant:
“1. Detention on remand shall not be imposed if another preventive measure is sufficient.”
Article 259, in its relevant part, read:
“1. If there are no special reasons to the contrary, detention on remand shall be lifted, in particular if depriving an accused of his liberty would:
(1) seriously jeopardise his life or health; or
(2) entail excessively harsh consequences for the accused or his family.”
The 1997 Code not only sets out maximum statutory time-limits for detention on remand but also, in Article 252 § 2, lays down that the relevant court – within those time-limits – must in each detention decision determine the exact time for which detention shall continue.
Article 263 sets out time-limits for detention. In the version applicable up to 20 July 2000 it provided:
“1. Imposing detention in the course of an investigation, the court shall determine its term for a period not exceeding 3 months.
3. The whole period of detention on remand until the date on which the first conviction at first instance is imposed may not exceed 2 years.
4. Only the Supreme Court may, on application made by the court before which the case is pending or, at the investigation stage, on application made by the Prosecutor General, prolong detention on remand for a further fixed period exceeding the periods referred to in paragraphs 2 and 3, when it is necessary in connection with a stay of the proceedings, a prolonged psychiatric observation of the accused, a prolonged preparation of an expert report, when evidence needs to be obtained in a particularly complex case or from abroad, when the accused has deliberately prolonged the proceedings, as well as on account of other significant obstacles that could not be overcome.”
On 20 July 2000 paragraph 4 was amended and since then the competence to prolong detention beyond the time-limits set out in paragraphs 2 and 3 has been vested with the court of appeal within whose jurisdiction the offence in question has been committed.
23. Article 249 § 3 reads:
“Before deciding on the application of the preventive measures, the court or the prosecutor shall hear the person charged with offence... The lawyer of the detainee should be allowed to attend the court session, if he or she is present. It is not mandatory to inform the lawyer of the date and time of the court session, unless the suspect so requests and if it will not hinder the proceedings.”
Article 249 § 5 provides:
“ The court shall inform the lawyer of a detained person of the date and time of court sessions at which a decision is to be taken concerning prolongation of detention on remand, or an appeal against a decision to impose or to prolong detention on remand is to be considered.”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
